Title: From Thomas Jefferson to Theodorick Bland, 18 January 1780
From: Jefferson, Thomas
To: Bland, Theodorick



Sir
Williamsburg, Jan. 18, 1780.

  The most timid being now satisfied that the enemy will not pay us a visit, Baptiste is relieved, after a delay which seems to have been very painful to him. This should have taken place much sooner, but I wished and hoped daily to send by him orders for taking off the suspension of General Scott’s march, which it was thought not proper to do, till we received satisfactory information of the enemy’s movements. It seems tolerably certain that they left New York about the 27th of December, so that they must be gone somewhere else. I am, sir, your most obedient, humble servant, &c.
